DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein, if a stop criterion is not met for said second optimization system, said constraints are altered” but it is unclear what the applicants means by a “stop criterion” not being met for the second optimization system. The second optimization system selects an optimal path for several objects as a trajectory between each object and their desired target location. It is unclear what a “stop criterion” refers to. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret this limitation as altering the constrains when the second optimization system is unable to select an optimal path for the objects as a trajectory. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 12, and 20, the claims recite “capturing location data of said target locations as well as location and movement data of said objects”, “building a graph using said target locations as well as said location and movement data”, “integrating constraints into said graph”, “determining for each of said several objects a desired target location using a first optimization system, thereby determining endpoints of a trajectory between each of said objects and its respective desired target location”,  and “selecting for each of said several objects an optimal path as said trajectory between said object and said desired target location, using a second optimization system, and taking into account movements of other objects along their trajectories.“ Since these limitations can be done mentally, they are directed towards an abstract idea.
With respect to claims 2 and 13, the claim recites “wherein said desired target location is a desired target location category” which is a limitation that can be done mentally, and is directed towards an abstract idea.
With respect to claims 4 and 15, the claim recites “wherein said constraints are modelled using a target function and wherein said target function has as arguments at least one selected out of said group comprising social distancing requirements, strategic risk factors, a disease transmission factor, available trajectory path and a storage capacity of respective target locations” which is a limitation that can be done mentally, and is directed towards an abstract idea.
With respect to claims 5 and 16, the claim recites “wherein one of said several objects are selected out of said group comprising people, animals, vehicles, and goods, letters, parcels, containers, deliverables, and circuit board components.” which is a limitation that can be done mentally, and is directed towards an abstract idea.
With respect to claims 6 and 17, the claim recites “wherein each of said locations is selected out of said group comprising a building, an apartment, a warehouse, a position on a printed circuit board, a shelter, a storage facility, a factory, a hospital, an office building and a residential complex” which is a limitation that can be done mentally, and is directed towards an abstract idea.
With respect to claim 7, the claim recites “wherein said target locations as well as said location and movement data are embedded in a map and wherein said target locations represent fixed locations in said map stored as vertex information.” which is a limitation that can be done mentally, and is directed towards an abstract idea.
With respect to claim 8, the claim recites “wherein said target locations as well as said location and movement data are embedded in a map and wherein said trajectories represent paths in said map stored as edge information” which is a limitation that can be done mentally, and is directed towards an abstract idea.
With respect to claim 9, the claim recites “wherein said map is selected out of said group comprising a geographical map, a warehouse layout, a building plan, and a printed circuit board layout” which is a limitation that can be done mentally, and is directed towards an abstract idea.
With respect to claim 11, the claim recites “wherein, if a stop criterion is not met for said second optimization system, said constraints are altered” which is a limitation that can be done mentally, and is directed towards an abstract idea.
With respect to claim 18, the claim recites “wherein said target locations as well as said location and movement data are embedded in a map and wherein said target locations represent fixed locations in said map stored as vertex information or wherein said target locations as well as said location and movement data are embedded in a map and wherein said trajectories represent paths in said map stored as edge information” which is a limitation that can be done mentally, and is directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, with respect to claims 1, 12, and 20, the claim limitation “building a graph using said target locations as well as said location and movement data” in the context of the claim encompasses a user drawing a chart that comprises target locations and captured location and movement data of objects. Drawing a graph is a process that can be done by hand. Similarly, the step of “integrating constraints into said graph” in the context of the claim encompasses the user drawing constraints such as obstacles and walls into the graph. Drawing a graph that includes constraints such as obstacles and walls is a process that can be done by hand. The claim limitation “determining for each of said several objects a desired target location using a first optimization system, thereby determining endpoints of a trajectory between each of said objects and its respective desired target location” in the context of the claim encompasses a user finding a target location and determining the endpoints of a trajectory between each objects and their desired target location. This can be accomplished by hand, such that a target location is drawn on the graph, wherein the endpoints of the trajectory between the objects and target locations are drawn onto the map. Furthermore, the claim limitation “selecting for each of said several objects an optimal path as said trajectory between said object and said desired target location, using a second optimization system, and taking into account movements of other objects along their trajectories“ in the context of the claim encompasses a user selecting an optimal path trajectory between said objects and said target locations, taking into account movements of other objects along their trajectories. This can also be accomplished by drawing the respective trajectories of each objects on the graph and making sure the trajectories of each objects do not cross path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
With respect to claims 2 and 13, the claim recites “wherein said desired target location is a desired target location category” and in the context of the claim encompasses a user selecting what the target location category should be. Since this limitation can be done mentally, it is directed towards an abstract idea.
With respect to claims 4 and 15, the claim recites “wherein said constraints are modelled using a target function and wherein said target function has as arguments at least one selected out of said group comprising social distancing requirements, strategic risk factors, a disease transmission factor, available trajectory path and a storage capacity of respective target locations” and in the context of the claim encompasses a user selecting the constraint which are modeled from a selected group. Selecting a constraint limitation from a group is a limitation can be done mentally, and is directed towards an abstract idea.
With respect to claims 5 and 16, the claim limitation “wherein one of said several objects are selected out of said group comprising people, animals, vehicles, and goods, letters, parcels, containers, deliverables, and circuit board components” and in the context of the claim encompasses a user selecting what the several objects should be from a group. Since this limitation can be done mentally, it is directed towards an abstract idea.
With respect to claims 6 and 17, the claim recites “wherein each of said locations is selected out of said group comprising a building, an apartment, a warehouse, a position on a printed circuit board, a shelter, a storage facility, a factory, a hospital, an office building and a residential complex” and in the context of the claim encompasses a user selecting what the target locations should be. Since this limitation that can be done mentally, it is directed towards an abstract idea.
With respect to claim 7, the claim recites “wherein said target locations as well as said location and movement data are embedded in a map and wherein said target locations represent fixed locations in said map stored as vertex information” and in the context of the claim encompasses a user drawing the map such that location and movement data are included in the map and wherein the target locations are drawn as vertices.  Since this limitation can be done mentally (i.e. drawing on a map), it is directed towards an abstract idea.
With respect to claim 8, the claim recites “wherein said target locations as well as said location and movement data are embedded in a map and wherein said trajectories represent paths in said map stored as edge information” and in the context of the claim encompasses a user drawing the map such that location and movement data are included in the map and wherein the trajectories are drawn as edges. Since this limitation can be done mentally (i.e. drawing on a map), it is directed towards an abstract idea.
With respect to claim 9, the claim recites “wherein said map is selected out of said group comprising a geographical map, a warehouse layout, a building plan, and a printed circuit board layout” and in the context of the claim encompasses a user selecting what the map category should be. Since this limitation can be done mentally, it is directed towards an abstract idea.
With respect to claim 11, the claim recites “wherein, if a stop criterion is not met for said second optimization system, said constraints are altered.” and in the context of the claim encompasses a user changing the constrains on the graph (i.e. by drawing on the map) when the stop criterion is not met for the second optimization system. Since this limitation can be done mentally (i.e. can be drawn on a map), it is directed towards an abstract idea.
With respect to claim 18, the claim recites “wherein said target locations as well as said location and movement data are embedded in a map and wherein said target locations represent fixed locations in said map stored as vertex information or wherein said target locations as well as said location and movement data are embedded in a map and wherein said trajectories represent paths in said map stored as edge information” which is a limitation that can be done mentally, and is directed towards an abstract idea. The same rational from claims 7 and 8 applies to claim 18.
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1, 12, and 20 recite  “capturing location data of said target locations as well as location and movement data of said objects”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of  “capturing location data of said target locations as well as location and movement data of said objects” is taught in the primary prior art reference Moore et al. US20190094866A1 in Para. 0045 and 0081. Accordingly, the step of capturing location and movement data of objects is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 3 and 14 are rejected under 35 U.S.C. 101 as being dependent on rejected independent claims 1 and 12 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4-6, 8-9, 11-13, 15-17, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. US20190094866A1 (henceforth Moore)

Regarding claim 1,
Moore discloses:
A method for allocating target locations to optimize trajectories between several objects and said target locations, (See Fig. 12 and Abstract) said method comprising:
capturing location data of said target locations (See Para. 0045, “ target locations in the performance of cooperative tasks. Target locations may include one or more locations within the environment for positioning one or more robots to perform or to assist a human in the performance of a task or succession of tasks”. Further see Fig. 10, Para. 0081, “Spatial models in a warehouse facility may also represent target locations such as a shelf or bin marked with a fiducial to which a robot may be directed to pick product or to perform some other task, or to a temporary holding location or to the location of a charging station. For example, FIG. 10 depicts the navigation of robot 18 from a starting location 702 to intermediate locations 704,706 to destination or target location 708 along its path 712,714,716.” Lastly, see Para. 0087, “Similarly, robot 20, also operating autonomously, avoids obstacle 724 and robot 18, navigating along path 726 along its goal path to the goal pose of robot 20 (not shown).”  The location data (i.e. the goal pose) of several objects (i.e. robot 18 and robot 20) is captured.)
as well as location and movement data of said objects: (See Para. 0095, “At step 810, robot system 600 receives the current position and velocity of all robots in the area.” The location and movement data of all robots in the area are captured.)
building a graph using said target locations as well as said location and movement data; (See Fig. 12, and Para. 0087, “For example, as shown in FIG. 12, robot 18 moves along path 714 (each dash in the line depicting an incremental movement, exaggerated) to target goal pose 708. Along path 714 robot encounters obstacles 722. Further along path 714, robot 18 encounters robot 20 which is moving along path 726 in proximity to obstacle 724. Avoiding obstacles 722 and 724 and avoiding collision with robot 20, robot 18 eventually reaches pose 706 and continues to goal pose 708 along path 716. Similarly, robot 20, also operating autonomously, avoids obstacle 724 and robot 18, navigating along path 726 along its goal path to the goal pose of robot 20 (not shown).” Fig. 12 shows a built graph with target locations and location/movement data.)
 integrating constraints into said graph; (See Fig. 12 and Para. 0087. Obstacles 724 and 722 represent constraints integrated into the graph.)
 determining for each of said several objects a desired target location using a first optimization system, thereby determining endpoints of a trajectory between each of said objects and its respective desired target location;
(See at least Fig. 12 and Para. 0087, the target pose of robot 18 is target goal pose 708, while the robot 20 “navigating along path 726 along its goal path to the goal pose of robot 20 (not shown).” Therefore, the target location (i.e. endpoints of a trajectory) of robots 18 and 20 are determined. Further see Para. 0094, “At step 806, robot system 600 receives a goal pose then generates, at step 808, the goal path to the target pose using path planning module 646. Path planning module 642 may generate the goal path from the current pose to the goal pose by a variety of techniques known to practitioners in the art including the A* and D* pathfinding algorithms.“ An optimization is used for determining endpoints of a trajectory (i.e. a goal path to the target pose) between the robots and its desired target location.)
 and selecting for each of said several objects an optimal path as said trajectory between said object and said desired target location, using a second optimization system, and taking into account movements of other objects along their trajectories.
(See at least Fig. 12 and Para. 0087, “as shown in FIG. 12, robot 18 moves along path 714 (each dash in the line depicting an incremental movement, exaggerated) to target goal pose 708. Along path 714 robot encounters obstacles 722. Further along path 714, robot 18 encounters robot 20 which is moving along path 726 in proximity to obstacle 724. Avoiding obstacles 722 and 724 and avoiding collision with robot 20, robot 18 eventually reaches pose 706 and continues to goal pose 708 along path 716. Similarly, robot 20, also operating autonomously, avoids obstacle 724 and robot 18, navigating along path 726 along its goal path to the goal pose of robot 20 (not shown).” An optimal path is selected for each objects (i.e. robot 18 and robot 20 as shown in Fig. 12) wherein the movement of other objects are taking into account along their trajectories. Further see at least Para. 0097, “Each of robots 18, 20, 22, and 24 of FIG. 9 operating by the process 800 as herein described, makes all robots' poses available for the receiving by each other robot in the next time cycle.”)

Regarding claim 2,
Moore discloses:
wherein said desired target location is a desired target location category.
(See at least Para. 0081, “Spatial models in a warehouse facility may also represent target locations such as a shelf or bin marked with a fiducial to which a robot may be directed to pick product or to perform some other task, or to a temporary holding location or to the location of a charging station. “ The category can include marked shelf/bins, temporary holding locations, and to a target location such as a charging station.)

Regarding claim 4,
Moore discloses:
wherein said constraints are modelled using a target function and wherein said target function has as arguments at least one selected out of said group comprising social distancing requirements, strategic risk factors, a disease transmission factor, available trajectory path and a storage capacity of respective target locations.
(See Para. 0087, the constraints (i.e. the obstacles and robot 20) are encountered by the robot along path 714 (i.e. a trajectory path). One of the obstacles include robot 20, wherein robot 18 avoids collision with robot 18, which is based on the trajectory path of both the trajectories of robot 18 (see path 714) and robot 20 (see Path 726). Therefore, the constraints (i.e. the obstacle such as robot 20) are based on the trajectory path of both robot 18 and robot 20 to their respective target locations.)

Regarding claim 5,
Moore discloses:
wherein one of said several objects are selected out of said group comprising people, animals, vehicles, and goods, letters, parcels, containers, deliverables, and circuit board components.
(See Para. 0009. The several object includes one or more robots (i.e. vehicles), which includes delivery packages (i.e. see Para. 0052).)

Regarding claim 6,
Moore discloses:
wherein each of said locations is selected out of said group comprising a building, an apartment, a warehouse, a position on a printed circuit board, a shelter, a storage facility, a factory, a hospital, an office building and a residential complex.
(See Para. 0010, “The goal pose of the robot may be the pose of a fiduciary associated product bin in an order fulfillment warehouse application.” Fig. 1 provides a top plan view of said warehouse.)

Regarding claim 8,
Moore discloses:
wherein said target locations as well as said location and movement data are embedded in a map (See Fig. 11) and wherein said trajectories represent paths in said map stored as edge information. (See at least Fig. 4, Fig. 11 and Fig. 12)

Regarding claim 9,
Moore discloses:
wherein said map is selected out of said group comprising a geographical map, a warehouse layout, a building plan, and a printed circuit board layout
(The map comprises a warehouse layout (See Fig. 4, Fig. 11, and Fig. 12).)

Regarding claim 11,
Moore discloses:
wherein, if a stop criterion is not met for said second optimization system, said constraints are altered.
(See Fig. 12, since the constraint involves the position of a second robot 20, such that the paths of robot 18 and 20 don’t coincide (see Para. 0087), then the constraint (i.e. the position of robot 20) is altered (i.e. the position of the obstacle is changed) when the selecting of several objects of an optimal path as a trajectory (i.e. the second optimization system) is not met.)

Regarding claims 12, 13, 15, 16, and 17, 
All limitations have been examined with respect to the method in claims 1, 2, 4, 5, 6, 8, 9, and 11.  The system taught/disclosed in claims 12, 13, 15, 16, and 17, can clearly perform the method of claims 1, 2, 4, 5, 6, 8, 9, and 11. Therefore claims 12, 13, 15, 16, and 17 are rejected under the same rationale.

Regarding claim 20,
All limitations have been examined with respect to the method in claims 1. The apparatus taught/disclosed in claim 20 can clearly perform the method of claim 1. Therefore claim 20 is rejected under the same rationale.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of KIM US20210362337A1.

Regarding claims 3 and 14,
Moore discloses the claim limitations as recited above in claims 1 and 12. Moore does not specifically state wherein said first optimization system and/or said second optimization system is a reinforcement learning system.
However, KIM teaches:
wherein said first optimization system and/or said second optimization system is a reinforcement learning system.
(See Para. 0285, “the intelligent robot device 100 according to an embodiment of the present invention may perform reinforcement learning through the ANN. The intelligent robot device 100 may change the optimal path depending on an environment in the airport while patrolling or moving in the airport along a set moving path” and Para. 0296, “the intelligent robot device 100 can set an optimal moving path among the first to fifth moving paths R1 to R5 by applying an environment in the airport, moving speeds, moving directions, and flight schedules of the airport users, and the like to the artificial neural network. Here, the intelligent robot device 100 can set the first moving path R1 or the third moving path R3 as the optimal moving path through the reinforcement learning.” The optimal path is selected through a reinforcement learning system.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of KIM to include wherein said first optimization system and/or said second optimization system is a reinforcement learning system in order to search for an optimal path capable of efficiently avoiding an obstacle to provide services to users at several different area (See Para. 0004, KIM). This would improve the reliability of an intelligent robot device by controlling the robot device through AI processing by efficiently searching an optimal path (See Para. 0007-0008, KIM).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Malewicz US20190195639A1

Regarding claim 7,
Moore discloses the limitations as recited above in claim 1. 
Moore further discloses:
wherein said target locations as well as said location and movement data are embedded in a map (See Fig. 11) 

Moore does not specifically state wherein said target locations represent fixed locations in said map stored as vertex information. 
However, Malewicz teaches:
and wherein said target locations represent fixed locations in said map stored as vertex information
(See Para. 0032, “ The transport system is modeled through a collection of directed graphs, each consisting of vertices and edges. Each vertex represents a bus stop, a subway station, or an auxiliary entity. Other examples of vertex representations include a train station, a taxi stand, a shared van pickup or drop-off location, a car park, a self-driving car pickup or drop-off location, a platform, a floor, a harbor, a ferry or air terminal, an airport, or a loading dock. “)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Malewicz to include wherein said target locations represent fixed locations in said map stored as vertex information in order to model a system (i.e. such as a transport system) through vertices and edges (Para. 0032, Malewicz). Modeling a system with vertices and edges enables computing of a shortest paths in the graph to generate a route plan (see Para. 0005, Malewicz).

Regarding claim 18,
Moore discloses the limitations as recited above in claim 12. 
Moore further discloses:
wherein said target locations as well as said location and movement data are embedded in a map  (See Fig. 11)
wherein said trajectories represent paths in said map stored as edge information. (See at least Fig. 4, Fig. 11 and Fig. 12)

Moore does not specifically state wherein said target locations represent fixed locations in said map stored as vertex information. 
However, Malewicz teaches:
and wherein said target locations represent fixed locations in said map stored as vertex information
(See Para. 0032, “ The transport system is modeled through a collection of directed graphs, each consisting of vertices and edges. Each vertex represents a bus stop, a subway station, or an auxiliary entity. Other examples of vertex representations include a train station, a taxi stand, a shared van pickup or drop-off location, a car park, a self-driving car pickup or drop-off location, a platform, a floor, a harbor, a ferry or air terminal, an airport, or a loading dock. “)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Malewicz to include wherein said target locations represent fixed locations in said map stored as vertex information in order to model a system (i.e. such as a transport system) through vertices and edges (Para. 0032, Malewicz). Modeling a system with vertices and edges enables computing of a shortest paths in the graph to generate a route plan (see Para. 0005, Malewicz).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Matus et al. US20190122543A1 (henceforth Matus)

Regarding claims 10 and 19,
Moore discloses the claim limitations as recited above in claims 1 and 12. 
Moore further discloses: 
wherein location data are collected by said tracing objects using electronic tracking devices (See Para. 0076, “GPS receiver”)
Moore does not specifically state wherein said movement data are collected by said tracing objects using electronic tracking devices.
However, Matus teaches:
wherein movement data are collected by said tracing objects using electronic tracking devices. (See Para. 0009, “ a method 100 for improving vehicular traffic-related communications between devices (e.g., vehicles, smartphones, mobile devices proximal vehicles, etc.) can include: collecting a movement dataset (e.g., corresponding to at least one of a location sensor and a motion sensor; associated with position, velocity, and/or acceleration, “PVA”, of a vehicle; etc.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Matus to include wherein movement data are collected by said tracing objects using electronic tracking devices in order to determine and process a traffic-related event based on the movement dataset (see Para. 0009, Matus). This would create a more robust system since collecting the movement data by electronic tracking devices would facilitate vehicle-related communications associated with vehicles (see Para. 0002, Matus).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lalonde et al. US20180173242A1 discloses determining a roadmap having a path for a robotic device in an environment associated with starting and ending poses. The computing device can generate a plurality of trajectories from the starting pose, where each trajectory can include a steering position and a traction velocity directing the robotic device during a planning time interval. For each trajectory of the plurality of trajectories, the computing device can determine a score for the trajectory indicative of advancement from the starting pose toward the ending pose after simulating the steering position and the traction velocity for the planning time interval. The computing device can select, and then store, a nominal trajectory from among the scored plurality of trajectories. (See Para. 0003)
Song et al. US20170344007A1 discloses providing a safe path planning method including a process of using a grid map and a congestion map, and a process of planning a path of a mobile robot using a cost function. (See Abstract and Fig. 4A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/       Primary Examiner, Art Unit 3669